Citation Nr: 0213623	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  95-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for damage to the vascular system of the right arm 
with loss of grip; entitlement to compensation under 
38 U.S.C.A. § 1151 for blood clots in the lower left leg; and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
removal of two ribs on the right side will be the subjects of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1965 to February 
1968.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in December 1996.  A 
transcript of the hearing is in the file.

Other issues that had been on appeal were decided in a Board 
decision in March 1999.  This case was also remanded in March 
1999 for further development as to the issue of entitlement 
to service connection for PTSD.  The case was thereafter 
returned to the Board.  The remaining issues were developed 
while development was taking place on this issue.

Additional development is being undertaken on the issues of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
damage to the vascular system of the right arm with loss of 
grip; entitlement to compensation under 38 U.S.C.A. § 1151 
for blood clots in the lower left leg; and entitlement to 
compensation under 38 U.S.C.A. § 1151 for removal of two ribs 
on the right side.  This development is pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for PTSD has been obtained by the RO.

2.  The evidence does not show that PTSD is related to the 
veteran's service.  The veteran did not engage in combat with 
the enemy during military service.  Objective evidence of an 
in-service stressor has not been demonstrated.  The veteran 
does not currently have PTSD as a result of experiences in 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103A (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
examinations have been provided, Social Security 
Administration records have been received, information from 
the National Archives and Records Administration and U. S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
has been obtained and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran collectively informed the veteran of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d),(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 Vet. 
App. 389, 394- 95 (1996), the Court set forth the analytical 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support a 
diagnosis of PTSD, that is; (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

The veteran's service records show that he served in Vietnam 
from July 7, 1966 to July 6, 1967.  His principal duty from 
July 7, 1966 to November 21, 1966 was Commo Center Specialist 
and from November 21, 1966 to July 6, 1967 as Field Wireman, 
with HHD 39th Trans Bn (TRK).  Awards and decorations 
received include National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal with 
Device, One Year Safe Driver Badge, and Two Overseas Bars. 

The veteran's service medical records show that on enlistment 
examination in September 1965 no history, complaints, or 
diagnosis of a psychiatric disability was made.  While in 
Vietnam, in December 1966, January 1967, and March 1967, the 
veteran was treated for headaches with an impression of 
probable migraine.  On discharge examination in January 1968, 
no complaints, history, or diagnosis of a psychiatric 
disability was made.  On a reserve reentlistment examination 
in January 1973, the veteran's psyche was clinically 
evaluated as normal.

Post service, on VA examinations in April 1975 and October 
1978 diagnoses included no neuropsychiatric disease.

Received in January 1995 was a stressor statement from the 
veteran where he listed stressors of witnessing Korean and 
Vietcong soldiers burned in tunnels in November 1966.  In 
January 1967, he witnessed a jeep that was ambushed where a 
soldier and driver were killed, he was on guard duty and had 
to help remove the bodies.  In late January or early February 
1967, he was on a convoy and a guard shot a young Vietnamese 
boy for stealing a can of beer of the truck.  In January 
1967, he was in the hospital and Vietcong soldiers were in 
the beds next to him.  Upon leaving the hospital he had to 
walk and hitchhike back to his unit and at times he had to 
hide because he did not have a weapon.  He was fired on in 
March 1967 while returning from the post.  While on guard 
duty, he was fired on.  He had to make K.P. runs in the 
morning and at night.  

On a VA examination in February 1995, the veteran reported 
that he had nightmares, would get angry easily, and was 
easily upset.  He reported that in service his unit was 
headquarters company 39th transportation battalion.  His job 
was in communications in that he installed telephone lines 
and other communication equipment and worked on radios when 
they were on convoys.  He reported stressors of being on a 
convoy in January or February 1967, and a guard on the truck 
shot a little kid who was stealing a can of beer from one of 
the trucks.  He witnessed this and the guard was not in his 
outfit or company.  He reported witnessing enemy on fire in a 
tunnel in November 1966.  He reported being on guard duty in 
January or February 1967, and a sergeant was shot and a jeep 
turned over killing the driver and sergeant.  They were from 
a different company but he had to take care of it.  He 
reported being in the hospital in February 1967 and upon 
discharge he had to return to his base and had to beg rides 
and on occasion he had to hide and felt vulnerable and feared 
for his life.  He reported being in a tent in March or April 
1967 and was scared quite badly from rain coming down.  He 
reported that when on guard duty they had to make the 
Vietnamese who worked in the kitchen go to work and some 
times he had to shoot at people, but did not know if he 
killed anyone.  He reported that nobody in his outfit was 
killed and he did not know anybody well that was killed.  
After examination, the diagnosis was chronic delayed PTSD and 
dysthymia.

At the December 1996 RO hearing and in a May 1999 stressor 
statement, the veteran related the same stressors as 
described above.

Social Security Administration (SSA) records show veteran was 
granted disability benefits in April 1989 for aseptic 
necrosis of right talus, spondylolisthesis of the lumbar 
spine, and status post right nephrectomy and right rib 
resection.

A statement from the National Archives and Records 
Administration in September 2000 shows that there was no 
information in the file about the events that veteran alleged 
he observed in October 1966, December 1966, or January 1967.

A report from the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) in December 2000 shows that stressor 
research could not be accomplished because of insufficient 
stressor information (specific dates, locations, names).

On a VA examination in December 2001, a VA examiner diagnosed 
the veteran with PTSD based on the stressors as described by 
the veteran as listed above.  It was commented that while the 
verified stressors had not been identified, the stressors 
reported by the veteran appeared sufficient to cause PTSD 
symptomatology and appeared to be consistent with the 
symptoms of PTSD reported by the veteran.  

As noted above, the veteran was not awarded any medals for 
valor or any citations indicating that he was exposed to 
situations involving combat with the enemy.  The evidence 
does not otherwise indicate that he was in combat.  In 
addition the veteran has not specifically contended that he 
served in combat; therefore, the provisions of 38 U.S.C.A. 
§ 1154 do not apply.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

In this case, the veteran's claim for service connection for 
PTSD is denied on the basis of no verifiable stressors.  The 
National Archives and Records Administration and USASCRUR 
reports from September 2000 and December 2000 include that 
the stressors described by the veteran could not be verified.  
While it is acknowledged that the veteran does have a 
diagnosis of PTSD, for service connection to be granted this 
must be based on verified stressor, which is not the 
situation in this case.  

As one of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

